DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 05/10/2021.
Status of Claims
2.	Claims 1, 18-19, 28, 38, 44-46 and 77-80 are pending.
	Claims 2-17, 20-27, 29-37, 39-43 and 47-76 have been canceled.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 18-19, 28, 38, 44-46 and 77-80 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen (USPPGPubN 20080301241, referred to as Svendsen), and further in view of Sar (USPN 10831348, referred to as Sar).
Regarding Claims 1 and 28:

Sathish teaches an input interface configured to receive context data for a user of the user device. (Svendsen, the proxy server collets user data of the user device including user's play history 60A is a time-stamped record of each media item played by the user. The user account 14A also may contain information regarding the user's particular media preferences 62A. The user's media preferences 62A may relate to the different likes and dislikes of the user based on certain identified media categories, [0070], Fig. 8/item 14A.);
a processor configured to: 
Svendsen teaches determine a context for the user in dependence on the received context data, the context being an evaluation of the user's circumstance based on context data received from the user device of the user and other user devices, (Svendsen, the preferences 62A, media item collection 30A, play history 60A, and other information provided by the user at the time of registering with the media item recommendation client application 22 may be used to further develop and update the profile 64A of the user, [0070], Figs. 8-10);
Svendsen teaches select a set of recommendations for the user in dependence on the context, the set of recommendations for the user varying 
Svendsen teaches teaches an output interface configured to transmit the recommendation message to the user device, wherein the processor is further configured to, (Sathish, a recipient, via his or her user device, may render the presence information, [0034], [0059], Fig. 6);
wherein the processor is further configured to:
Svendsen teaches associate each recommendation of the set of recommendations with a recommendation identifier, (Svendsen, the media item (1) recommendation message 36A includes the media item (1) identifier 38, which is used by the media item recommendation system 10 to identify the specific media item being recommended, [0049], Figs. 3, 4, 6 and 9);
Svendsen teaches include the recommendation identifiers in the recommendation message, (Svendsen, the media item recommendation message 36 including the media item identifier 38 and incorporating the presence information 34, [0053], [0057], Figs. 3-5, 9); and 

Svendsen teaches an object identifier configured to identify content for the user of the user device, (Svendsen, the user device 20 generates the media item recommendation message 36 by including the media item identifier 38 and incorporating the presence information 34, [0057], Fig. 3); 
Svendsen teaches a first identifier being an action identifier and an action identifier configured to identify an action for the user of the user device to perform with respect to the content identified by the object identifier, (Svendsen, the user devices 20A, 20N play the presence information 34B included in the media item (1) recommendation message 36B (steps 634 and 636)”, see paragraph 80, 75 and Figs. 11 and 12B wherein the recommendation message includes media item with media identifier, Fig. 12B/item 630 and suggested actions to play or to store for further download, Fig. 12B/items 634 and 638);  
Svendsen does not specifically teach wherein the action to be performed by the user device is either to consume the content or launch the content. However, Sar teaches an action class identifier identifying a class of actions having an entity class identifier identifying a class of entities wherein class of "contact" actions may include, for example, an identifier for an "email" action, an identifier for a "telephone call" action, an identifier for a "text message" action, an identifier for a "video chat" action, and/or an identifier related to a "social networking" action what action is associated 
Svendsen teaches wherein the identified content is consumed or launched for the user for which the context has been evaluated, (Svendsen, the user device 20 processes the media item recommendation message 36 by playing the presence information 34 (step 402) and choose one of the two options; the recipient may elect to process the media item recommendation message 36 by rendering the media item that is the subject of the media item recommendation message 36, which may also render the media item annotation 40 (step 404) or the recipient may elect to process the media item recommendation message 36 by storing the media item recommendation message on the media item playlist 26 for rendering later, [0062], Fig. 7/items 404 and 408).
Regarding claims 18 and 45:

Regarding claims 19 and 46:
Svendsen teaches the computer device of claim 1 wherein the action identifier is configured to identify an action to perform off-line, (Svendsen, [0062]-[0063], Fig. 7/ item 408, performing offline process). 
Regarding claim 38:
Svendsen teaches the method of claim 28 wherein the recommendation identifier is configured to include an object identifier and no action identifier, (Svendsen, optionally, the user of the user device 20B may elect not to play the presence information 34A/action identifier, [0077], Fig. 7).
Regarding claim 44:
Svendsen teaches the method of claim 28 wherein the recommendation identifier is configured to include an action identifier and no 
Regarding claim 45:
Svendsen teaches The method of claim 28 wherein the action identifier is configured to identify an action to perform within a current application, (Svendsen, the user device 20 of the recipient downloads the recommender's presence information 34 and the media item annotation 40 to the media item playlist 26 in such a manner as the recommender's presence information 34 and the media item annotation 40 may be associated with the media item identifier 38, and, thereby, the media item (step 410), [0062], Fig. 7/item 410).
Regarding claims 77 and 79:
Svendsen teaches the method according to claim 28 in which the action identifier identifies an action to launch the content identified by the object identifier, and the object identifier identifies one of an email service; a game; a communication client; a uniform resource locator, (Svendsen, recommendation message 36A also may be implemented in Extensible Markup Language (XML). The presence information 34A and the media item annotation 40A may be in metadata form. The metadata may be embedded 
Regarding claims 78 and 80:
Svendsen teaches the method according to claim 28 in which the action identifier identifies an action to be performed on the content identified by the object identifier, wherein the action is to consume, rate, like or share the content or comment on the content, (Svendsen, the text component 52A may be a personal message, album liner notes, inserts from a CD jewel case, published reviews or other commentaries pertaining to the media item, the artist and/or other similar media items or works of the artist, [0051], Fig. 3/item 52A).
Response to Arguments
4.	Applicant's arguments filed 05/10/2021 related to claims 1, 12-13, 18-19, 28, 38, 44-46 and 77-80 have been fully considered but they are not persuasive.
In reference to Applicant's argument:
As previously set out, whilst Svendsen may disclose that more than one action may be performed on content identified by an object identifier at the user device, Svendsen does not teach or disclose, or suggest, that the action which is performed by the user device is dictated by the recommendation message, the recommendation message having an object identifier and an action identifier. At least for this reason, claim 1 is thus distinct over Svendsen.
Examiner’s response:

In reference to Applicant's argument:
Svendsen does not recognize (1) transmitting, in a recommendation message, both an object identifier and an action identifier, and (2) providing an action identifier in the recommendation 
Examiner’s response:
As explained above, Svendsen teaches that the message includes the presence information 34B and the presence information includes in the media item (1)/object identifier and action identifiers/Fig. 12B (steps 634 and 636).
In reference to Applicant's argument:
This is merely a discussion of an action identifier. There is no teaching or suggestion in Sar that this action identifier is in the same recommendation message as any object identifier, nor is there any teaching or suggestion that this action identifier dictates the action to be performed, at the user device, on the content associated with the object identifier.
Examiner’s response:
Examiner relies on Sar to show an example of class of actions, associated action members, and associated task completion indicators wherein as is shown in Fig. 2A, the actions includes email, text, video chat and etc. Different action identifiers is associated with different class of members or different action identifiers dictates an action to be perform. Combining this teaching - different action identifiers dictates an action with teaching of object identifier and action identifier in the recommended message the device can perform playing the recommended media. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 7, 2021